Citation Nr: 1147440	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-06 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a back injury with associated left-sided numbness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1972 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, denying the claim currently on appeal.  This claim was previously remanded by the Board for further evidentiary development in July 2009.  

In September 2008, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of that hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for the residuals of a back injury with associated left-sided numbness.  Regrettably, further remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claim was previously remanded in July 2009 so that the Veteran could be afforded a VA examination to determine whether he suffered from a low back disorder, or, a disability manifested by numbness.  The examiner was then to offer an opinion as to whether it was at least as likely as not that either of these disorders had their onset in service or were causally related to service.  

The Veteran's service treatment records reflect that he did suffer injuries to the back during military service.  According to his April 1972 enlistment examination, he did not suffer from any back disorder at this time.  A February 1985 record reflects that the Veteran injured his back when he was struck by another player's knee while playing football.  In March 1988, he complained of left arm numbness after being struck by a truck.  He again injured his back in July 1988 when he was in a motorcycle accident.  He was diagnosed with a back strain at this time.  Finally, in June 1991, the Veteran was seen with complaints of sharp pains to the mid back for the past 24 hours.  He was diagnosed with muscular low back pain at this time.  

The record does not contain evidence of any chronic residuals spurring from any of the above incidents.  However, the Veteran did report having, or having had, recurrent back pain in his report of medical history associated with his December 1992 separation examination.  He has also since reported chronic symptomatology associated with the back since this time - a fact for which he is certainly competent to provide.  

At the time of the Board's previous remand, the only medical opinion of record was a private record dated August 2008 and prepared by a physician with the initials R.L.L.  According to Dr. L, an August 2008 magnetic resonance image (MRI) revealed a "possible link" between the Veteran's back condition and military service.  However, the mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

The record reflects that the Veteran was afforded a VA examination of the spine in January 2010.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with L3-4 disc herniation and opined that this was not caused by or a result of military service.  The examiner explained that the Veteran's in-service back strains were so insignificant that they caused no long term affects since the Veteran had the same X-ray changes that anyone else of his age would exhibit, even without an injury.  However, when formulating this opinion, the examiner did not discuss the Veteran's lay assertion that his back pain has existed since military service; or, that the Veteran reported back pain at the time of his separation from active duty.  The examiner also did not discuss what evidence was relied upon in determining that the Veteran's in-service injuries were so insignificant.  These factors must all be addressed when formulating a new opinion.  

In addition, the examiner was specifically asked to indicate whether the Veteran did in fact suffer from a disability manifested by left sided numbness, and if so, opine as to whether it was at least as likely as not that this condition manifested during, or as a result of, active military service.  A review of the January 2010 examination report does not reflect that these issues were addressed by the examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Finally, the examiner relied in part on a May 2008 MRI that suggested that the Veteran's back pain began three years earlier in a motor vehicle accident.  However, the reliability of this medical record is highly questionable.  According to the Veteran's original claim, which was received more than three years prior to the May 2008 MRI in August 2004, the Veteran suffered from a low back disability that he believed began in January 1980.  A September 2008 private treatment record also indicates that the Veteran reported back pain since a motor vehicle accident in July of 1988.  Therefore, the assertion made in the May 2008 MRI does not appear to be credible.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Therefore, the Veteran's claims file should be returned to the VA examiner who examined him in January 2010.  The examiner should review the evidence of record, and opine as to whether it is at least as likely as not that the Veteran suffers from any residuals of an in-service back injury, and, whether he suffers from a disability manifested by left-sided numbness that manifested during, or as a result of, active military service.  In formulating this opinion, the examiner should discuss the Veteran's lay assertions of chronic symptomatology, as well as his report of back pain at the time of his separation from active duty.  The examiner should also discuss the August 2008 opinion of Dr. L indicating that it was possible that the Veteran's back disability manifested as a result of military service.  Finally, if the examiner again opines that the Veteran's in-service injuries were too insignificant to result in chronic disability, the examiner should explain in detail what clinical evidence was relied on when reaching this conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who performed his January 2010 VA examination so that an addendum to the January 2010 examination report may be prepared.  A copy of this remand must also be provided to the examining physician prior to the preparation of this addendum.  A new VA examination is not necessary unless deemed to be so by the examining physician.  

The examiner should indicate the proper diagnosis associated with the Veteran's low back disability and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  When offering this opinion, the examiner must consider and discuss the Veteran's report of recurrent back pain upon separation from active duty and his competent testimony of chronic symptomatology since his separation from active duty.  If the examiner concludes that the Veteran's in-service back injuries were insufficiently severe to result in a chronic disability, the examiner must explain in detail what clinical evidence was relied upon in reaching this conclusion.  

The examiner is also asked to indicate whether the evidence demonstrates that the Veteran suffers from an additional disability manifested by left-sided numbness.  If so, the examiner should indicate the proper diagnosis associated with this condition and opine as to whether it is at least as likely as not that this condition manifested during, or as a result of, active military service.  When offering this opinion, the examiner must consider and discuss the Veteran's report of recurrent back pain upon separation from active duty and his competent testimony of chronic symptomatology since his separation from active duty.  

A complete rationale must be provided for all opinions offered.  When preparing a final opinion, the examiner should consider and discuss the August 2008 opinion of Dr. L indicating a possible association to military service.  

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


